Citation Nr: 0330629	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from December 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations 
implementing the VCAA).  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio 
v. Principi, 16 Vet. App. 183, the veteran should be 
notified of the evidence and information for which he is 
responsible and that which VA is responsible.  While veteran 
was furnished with a May 2001 letter addressing the evidence 
necessary to establish service connection for PTSD, this 
letter did not specifically address the VCAA.  The Board no 
longer has authority to attempt to cure VCAA deficiencies.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a 
remand in necessary to ensure compliance with the provisions 
of the VCAA, VA implementing regulations, and the Court's 
decision in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant of the appropriate time to respond to a VCAA 
notice.  

The veteran is claiming entitlement to service connection 
for PTSD, based on traumatic events associated with his 
active duty service.  With respect to the veteran's PTSD 
claim, regulations provide that in order for a claim for 
service connection for PTSD to be successful there must be 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2003); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).  Under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

A review of the file reveals that medical records reflect 
that the veteran is receiving psychiatric treatment and that 
PTSD continues to be listed as one of the identified 
diagnoses.  This veteran did not engage in combat with the 
enemy; accordingly, there must be credible supporting 
evidence that his claimed in-service stressor(s) occurred in 
order to support the diagnosis of PTSD in addition to 
medical evidence of PTSD diagnosed in conformity with 38 
C.F.R. § 4.125(a).  

The veteran has indicted that he was injured on the naval 
ship where he was stationed.  At the time of the accident, 
the ship was located in the Gulf of Tonkin just off the 
coast of the Republic of Vietnam.  The existence of an event 
alleged as a "stressor" that results in PTSD is an 
adjudicative determination.  The adequacy of the event 
alleged to have to caused PTSD is, however, a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
The available medical records showing a diagnosis of PTSD do 
not contain clinical notations or physician discussion as to 
how the veteran meets the criteria for a diagnosis of PTSD 
under the DSM-IV, nor do those reports identify whether a 
current diagnosis of PTSD may be attributed to any 
corroborated in-service stressor.  Thus, VA's duty to assist 
includes obtaining an examination to clarify whether the 
veteran has PTSD related to service.

For the above reasons, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

Particularly, the RO must notify 
the veteran as to what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish 
to warrant a favorable decision.  

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care 
providers, VA and non-VA, who may 
possess records not already associated 
with the claims folder, pertaining to 
post-service treatment or evaluation of 
him for PTSD.  The RO should then take 
all necessary steps to obtain all 
available copies of all indicated 
records.

3.  The RO should also request the 
veteran to submit medical evidence 
linking current PTSD to specific service 
stressors.

4.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
examiner must review the entire claims 
folder before completing the examination 
report; consideration of such should be 
reflected in the completed examination 
report.  The examiner's attention is 
drawn to the veteran's report of the 
following in-service event as stressful:  
the veteran was in the Gulf of Tonkin 
along the coast of the Republic of 
Vietnam, when he was injured on board 
the naval ship where he was stationed, 
leaving him cut and bruised.  The 
examiner is requested to confirm or rule 
out a diagnosis of PTSD under DSM IV 
criteria.  If PTSD is diagnosed the 
examiner should identify the elements 
supporting the diagnosis, to include the 
specific stressors.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  

5.  After the above has been completed, 
to the extent possible, the RO should 
review the claims file and conduct any 
additional development required to 
comply with the notice and duty to 
assist provisions of the VCAA.  

6.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the applicable time period 
to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




